Citation Nr: 1525931	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-21 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At the hearing in May 2015 the Veteran raised the issue of entitlement to service connection for Meniere's disease and indicated that his hearing loss and tinnitus were related to his Meniere's disease.  In addition, the Veteran contended that his Meniere's disease was related to his exposure to loud noise in service.  The issue of entitlement to service connection for Meniere's disease has not been adjudicated by the AOJ.  The issue of entitlement to service connection for Meniere's disease would generally be referred to the AOJ for consideration in the first instance.  However, adjudication of the claim could impact the hearing loss and tinnitus claims.  As the issues are inextricably intertwined, in the interest of fairness to the Veteran and efficient usage of VA resources, the Board will remand the claim of entitlement to service connection for Meniere's disease for appropriate development, to include a VA examination, and adjudication.  Further, the issues of entitlement to service connection for hearing loss and tinnitus are remanded pending the outcome of the claim for service connection for Meniere's disease.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  The remand of the claim of entitlement to service connection for Meniere's disease, raised in the May 2015 Board hearing for initial development and adjudication, is wholly consistent with the United States Court of Appeals for the Federal Circuit 's observation in Smith v. Shinseki, 647 F.3d 1380 (Fed. Cir. 2011) that no law or regulation precludes VA from providing additional assistance in developing a claim when it is deemed appropriate.  See 38 U.S.C.A. § 5103A(g) (West 2014); see also Savage v. Shinseki, 24 Vet. App. 259, 268-71 (2011).

Private treatment records dated through November 2012 have been associated with the claims file.  On remand, request that the Veteran identify any further treatment that he may have had for his hearing loss, tinnitus, and Meniere's disease and provide authorization for VA to obtain the identified treatment records.  38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to the claim of entitlement to service connection for Meniere's disease.  Notice should include VA's and the Veteran's responsibilities to provide evidence and information in support of those claims, including on a secondary basis.  Allow an appropriate amount of time for response and associate the notification with the claims file. 

2.  Ask the Veteran to identify any private or VA providers who treated him for hearing loss, tinnitus, and Meniere's disease after November 2012.  After securing any necessary authorizations, obtain and associate with the claims file any identified treatment records.

3.  Thereafter, schedule the Veteran for an examination to determine whether any Meniere's disease found to be present is at least as likely as not related to his exposure to loud noise in service.  The claims folder should be made available and reviewed by the examiner and all necessary tests should be conducted.  The examiner should comment upon the opinion of the private provider dated in November 2012.  All findings and conclusions should be set forth in a legible report.

4.  Upon completion of the aforementioned development efforts and any other appropriate development, adjudicate the claim of entitlement to service connection for Meniere's disease.  

5.  Then, readjudicate the Veteran's claims for service connection for hearing loss and tinnitus, with consideration of all evidence of record.  If any benefit sought on appeal is not granted in full, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






